216 F.2d 953
John Paul HARRIS,v.UNITED STATES of America.
No. 15063.
United States Court of Appeals Fifth Circuit.
November 23, 1954.

William M. Steger, U. S. Atty., Harlon E. Martin, Asst. U. S. Atty., Tyler, Tex., for appellee.
Before HUTCHESON, C. J., and BORAH and RIVES, JJ.
PER CURIAM.


1
This is an appeal from an order denying a Section 2255 petition to set aside a judgment of conviction. What and all that is in question here is whether the district judge correctly determined, after hearing witnesses including the petitioner, that there was no factual basis for petitioner's claim that the plea of guilty he had entered, and on the basis of which he had been sentenced, was entered voluntarily and understandingly or was extorted from him by threats or promises.


2
In an unpublished opinion filed as findings of fact and conclusions of law, the district judge, carefully discussing and quite correctly weighing the testimony, determined the issue against the petitioner.


3
The issues of fact raised by the motion to vacate the judgment and sentence and to withdraw the plea of guilty were for the trial court to resolve, and its decision may not be overturned1 on appeal unless it is clearly erroneous and constitutes an abuse of discretion.


4
Without undertaking to set out the facts as disclosed by the full record made, it is sufficient to say that a consideration of the almost incredible testimony of the petitioner, in the light of the opposed testimony and of the record as a whole, leaves us in no doubt that there was no error in the findings, and that the judgment denying the petition must be affirmed.


5
Affirmed.



Notes:


1
 Friedman v. U. S., 8 Cir., 200 F.2d 690; U. S. v. Shneer, 3 Cir., 194 F.2d 598; Stidham v. U. S., 8 Cir., 170 F.2d 294. Cf. Williams v. U. S., 5 Cir., 192 F.2d 39